Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2021 has been entered.
 
Claim Status
Claims 2, 5, 9, 12, 16, 19 are cancelled.  Claims 1, 3, 4, 6, 7, 8, 10, 11, 13, 14, 15, 17, 18, 20 are pending. 

 Claim Interpretation
 It is again noted that the ‘statements’ of claims, under broadest reasonable interpretation, are interpreted as statements/functions, which result in state/dynamic information changes, in accordance with the example provided in [31] of Specification and noted in prior Action.  
With regard to newly amended limitations, “when static information is received in response to the polling, the static information is updated via a first update mechanism comprising: storing the static information directly in the blockchain history database; when dynamic information is received in response to the polling, the dynamic information comprising one or more variables used in execution of a smart contract, the dynamic information is updated via a second update mechanism comprising; converting statements of the smart contract that operate on the one or more variables of the dynamic information and the dynamic information into a structured query language to provide converted statements comprising the structured query language, storing the converted statements comprising structured query language in one or more binary logs separate from the blockchain history database…” (Emphasis added.)  It is noted that the language ‘when…information is received…storing/converting…’ comprises contingent language; when the recited data is not received, the subsequent steps do not occur.  This further impacts the further recited steps of polling at a further time period, receiving updated dynamic information, and updating the database, as discussed in the rejections under 35 USC 112(b), below.
It is further noted that Applicant’s specification does not specifically disclose the method or system differentiating between the two data types, nor is there any disclosure of a method or means for differentiating between the two data types.  

 
Response to Applicant Remarks
With regard to the rejections under 35 USC 112(a), claim amendments have overcome prior rejections. However, new grounds of rejection under 35 USC 112(a) and (b), introduced by claim amendments, are presented below.

With regard to the prior art rejections, Applicant remarks,  
“…Applicant could find no disclosure or suggestion in the relied upon portion of de Kadt of separate update methods for static and dynamic information, e.g., as shown in FIG. 3 of the current application and in claim 1 as amended, where, for static information ““when static information is received in response to the polling, the static information is updated via a first update mechanism comprising ...” and for dynamic information “when dynamic information is received in response to the polling, the dynamic information comprising one or more variables used in execution of a smart contract, the dynamic information is updated via a second update mechanism comprising... ”(Page 11 of Remarks).
Examiner respectfully disagrees.  De Kadt discloses both static and dynamic information (see, for example, PGPub [35], “…In this example, a given record, as defined. in the schema, may be associated with an asset, and may also include metadata associated with the asset, such as a current owner, links to associated assets, creator information, and the like, and records may be represented in the database table 104…”; where such data as ‘creator information’ is interpreted as unchanging, and therefore, static information; see also [34], “…a database engine or other entity associated with either/both the database 104 and/or the blockchain 106, may be employed to convert or otherwise represent the state of a given piece of data, such as an asset, object, or other “first class” data type, from the associated transaction(s) over time as represented in the blockchain, in a database table. For example, as described elsewhere herein, the database table may be structured such that it reflects only the current state of a given piece 
It is further noted that amended claims require only that static data, when received, be stored in database, and dynamic data, when received, be converted then stored in database.  There is no recitation (nor support in Applicant’s specification) for determining the nature of the received data, nor of any difference in treatment other than the ‘converting’ of the dynamic data.  De Kadt discloses storing data as well as converting data, as discussed further below.  
Applicant further remarks, 
“…However, de Kadt does not describe smart contracts or ““the dynamic information comprising one or more variables used in execution of a smart contract . . . in response to execution of the smart contract updating the dynamic information, updating the blockchain history database using the one or more binary logs” (Page 11 of Remarks).
 Examiner notes that de Kadt is not relied upon to disclose the nature of the data as specifically comprising variables used in execution of a smart contract, nor that the updating is in response to execution of the smart contract.  Previously cited and newly referenced art, “Implementation”, is re-introduced as necessitated by claim amendments, and fully discloses the dynamic data comprising smart contract variables, and updating database in response to execution of the smart contract resulting in new values, as discussed further below.


Claim Rejections - 35 USC § 112(a)
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1, 3, 4, 6, 7, 8, 10, 11, 13, 14, 15, 17, 18, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claims 1, 8, 15, the claims recite, “…polling information from the blockchain at a further time period; in response to the polling, receiving updated dynamic information relating to execution of the smart contract; and in response to execution of the smart contract updating the blockchain history database using the one or more binary logs.” 
However, Applicant’s specification does not specifically disclose “…in response to execution of the smart contract updating the blockchain history database using the one or more binary logs…”  The specification discloses polling and receiving dynamic information, converting to binary logs, and updating a relational database using the binary logs.  See PGPub [35]-[37]:  
“After polling the blockchain, the system receives dynamic information such as new values produced by smart contracts executing on the blockchain (404).”  [0036] “The system converts the 
There is no disclosure of the updating of the database using the binary logs being in response to execution of the smart contract.
 The claims are therefore rejected for comprising new matter.

 Claim Rejections - 35 USC § 112(b)
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1, 3, 4, 6, 7, 8, 10, 11, 13, 14, 15, 17, 18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With regard to claims 1, 8, 15, the claims recite, “…when static information is received in response to the polling, the static information is updated via a first update mechanism…”  (Emphasis added.)  There is an antecedent basis issue with ‘the static information’.  The claims first recite ‘static information’ as being received, and then further recite updating ‘the static via a first update mechanism comprising storing the static information directly in the blockchain history database” appears to indicate the ‘updating’ refers not to updating any component of the newly received static information, but rather refers to updating any static data that had already been stored in the blockchain history database.  The claims are therefore rejected for being unclear.  For purposes of examination, the limitations are interpreted as, “…when static information is received in response to the polling, the blockchain history database is updated via a first update mechanism comprising: storing the static information directly in the blockchain history database.”  Dependent claims 3, 4, 6, 7, 10, 11, 13, 14, 17, 18, 20 inherit the same deficiencies and are rejected for the same reasons.

With regard to claims 1, 8, 15, the claims recite, “…when dynamic information is received in response to the polling, the dynamic information comprising one or more variables used in execution of a smart contract, the dynamic information is updated via a second update mechanism comprising: converting statements of the smart contract that operate on the one or more variables of the dynamic information and the dynamic information into a structured query language to provide converted statements comprising the structured query language; storing the converted statements comprising structured query language in one or more binary logs separate from the blockchain history database...” (Emphasis added.)  There is an antecedent basis issue with the dynamic information.  The claims therefore first recite dynamic information being received and that same dynamic information being updated.  However, the subsequent when dynamic information is received in response to the polling, the dynamic information comprising one or more variables used in execution of a smart contract, binary logs are updated via a second update mechanism comprising: converting statements of the smart contract that operate on the one or more variables of the dynamic information and the dynamic information into a structured query language to provide converted statements comprising the structured query language; storing the converted statements comprising structured query language in one or more binary logs separate from the blockchain history database…” Dependent claims 3, 4, 6, 7, 10, 11, 13, 14, 17, 18, 20 inherit the same deficiencies and are rejected for the same reasons. 

With regard to claims 1, 8, 15, the claims recite, “…when dynamic information is received in response to the polling, the dynamic information comprising one or more variables used in execution of a smart contract, the dynamic information is updated via a second update mechanism comprising; converting statements of the smart contract that operate on the one or more variables of the dynamic information and the dynamic information into a structured query language to provide converted statements comprising the structured query language; storing the converted statements comprising structured query language in one or more binary logs separate from the blockchain history database, polling information from the blockchain at a further time period; in response to the polling, receiving updated dynamic information relating to execution of the smart contract: and in response to execution of the smart contract updating the blockchain history database using the one or more binary logs.”  
The claims first recite converting and storing, in binary logs, statements when dynamic information is received in response to polling.  The claims then recite another polling at a further time, and receiving updated information in response to the polling.  
The claims then further recite, in response to execution of the smart contract, updating the database using the binary logs.   However, the data stored in the binary logs resulted from converting data related to the dynamic information, when dynamic information is received at the first time period.  Consequently, the data stored in the binary log and being updated to the database in the final limitation, would comprise the data received ‘when dynamic information is received’, in response to the first polling- not data received after the second polling, nor data received in response to execution of the smart contract.  
The claims are therefore unclear.  
For purposes of examination, the limitations are interpreted as, “…when dynamic information is received in response to the polling, the dynamic information comprising one or more variables used in execution of a smart contract, the dynamic information is updated via a second update mechanism comprising; converting statements of the smart contract that operate on the one or more variables of the dynamic information and the dynamic information into a structured query language to provide converted statements comprising the structured query language; storing the converted statements comprising structured query language in one or more binary logs separate from the blockchain history database… and … updating the blockchain history database using the one or more binary logs;  and repeating the polling at a later time.”  
Dependent claims 3, 4, 6, 7, 10, 11, 13, 14, 17, 18, 20 inherit the same deficiencies and are rejected for the same reasons. 

 With regard to claims 1, 8, 15, the claims recite, “…when dynamic information is received in response to the polling, the dynamic information comprising one or more variables used in execution of a smart contract, the dynamic information is updated via a second update mechanism comprising; converting statements of the smart contract that operate on the one or more variables of the dynamic information and the dynamic information into a structured query language to provide converted statements comprising the structured query language; storing the converted statements comprising structured query language in one or more binary logs separate from the blockchain history database, polling information from the blockchain at a further time period; in response to the polling, receiving updated dynamic information relating to execution of the smart contract: and in response to execution of the smart contract updating the blockchain history database using the one or more binary logs.”  
The language, “when dynamic information is received in response to the polling…dynamic information is updated…converting…storing…in binary logs…” recites the updating, comprising converting and storing the dynamic information, as being contingent upon receiving dynamic information in response to polling.  If the dynamic information is not received in response to polling, the converting and storing does not take place, and the subsequent updating using the binary logs, as recited in final limitation, cannot occur.   The claims are therefore unclear.  For 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 8, 10, 11, 13, 14, 15, 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over de Kadt (US Publication 2018/0096163), in view of ‘Implementation’, (labelled FinalNPL1, "Implementation of smart contracts for blockchain based loT applications", hereafter ‘Implementation’,  downloaded from https://ieeexplore.ieee.org/stamp/stamp.isp?tp=&arnumber=8597718 and attached as PDF file, date supported by further attachment showing paper submission deadline July 2018, conference November 19-21,    2018, disclosed by attached PDF file downloaded fromhttps://www.allconferencealert.org/nof-2018/); in further view of FinalNPL3 (MySQL Reference Manual, Replication and Binary Logging Options and Variables, downloaded  from https://dev.mysql.com/doc/refman/8.0/en/replication-options-binary-log.html, attached as PDF file appended to “Implementation” file, as is screenshot from Wayback Machine which is provided for date support).
 With regard to claims 1, 8 and 15, de Kadt discloses A computer-implemented method for replicating data from a blockchain to a blockchain history database ([34]), the method comprising: polling information from the blockchain at first time period ([34]); 
wherein when static information is received in response to the polling ([34]), the static information is updated via a first update mechanism comprising storing the static information directly in the blockchain history database ([34], “…the database 104 may poll, manually (e.g., in response to a request) or automatically (e.g., at a specified interval) the cryptographically secured ledger 106 for updates since the last update…;” [35], “…a given record, as defined…in the schema, may be associated with an asset, and may also include metadata associated with the asset, such as a current owner, links to associated assets, creator information, ;  
when dynamic information is received in response to the polling ([34], “…given piece of data, such as an asset, object, or other “first class” data type…”; where the disclosed ‘first class’ data type, disclosed as being updated to reflect a current state, is interpreted as comprising ‘dynamic’ data), 
the dynamic information comprising one or more variables ([34], “…given piece of data, such as an asset, object, or other “first class” data type…”)…the dynamic information is updated via a second update mechanism comprising ([34] “…represent the state of a given piece of data… over time as represented in the blockchain, in a database table…the database table may be structured such that it reflects only the current state of a given piece of data, asset, object, etc.”)
converting statements … and the dynamic information into a structured query language to provide converted statements comprising the structured query language ([34] “…a database engine or other entity associated with either/both the database 104 and/or the blockchain 106, may be employed to convert or otherwise represent the state of a given piece of data, such as an asset, object, or other “first class” data type, from the associated transaction(s) over time as represented in the blockchain, in a database table. For example, as described elsewhere herein, the database table may be structured such that it reflects only the current state of a given piece of data, asset, object, etc. As another example, the database engine or other interstitial entity may translate some or all transactions associated with a given piece of data, asset, object, etc., and make them individually visible via the database table….”; where the ‘state’ is broadly ,
storing the converted statements comprising structured query language ([34] “…convert or otherwise represent the state of a given piece of data, such as an asset, object, or other “first class” data type, from the associated transaction(s) over time as represented in the blockchain, in a database table…”; [12], “…access to a database, such as a relational database …is provided to a requester, where the database reflects contents, states, and other information contained within a cryptographically secured ledger, such as a blockchain…”; [85], “…The server(s) may also include database servers, including without limitation those commercially available from Oracle®, Microsoft®, Sybase®, and IBM® as well as open-source servers such as MySQL, Postgres, SQLite, MongoDB, and any other server capable of storing, retrieving, and accessing structured or unstructured data. Database servers may include table-based servers, document-based servers, unstructured servers, relational servers, non-relational servers, or combinations of these and/or other database servers…”),
polling information from the blockchain at a further time period ([34], “…the database 104 may poll, manually (e.g., in response to a request) or automatically (e.g., at a specified interval) the cryptographically secured ledger 106 for updates since the last update…”); 
in response to the polling, receiving updated dynamic information ([34], “…the database 104 may poll, manually (e.g., in response to a request) or automatically (e.g., at a specified interval) the cryptographically secured ledger 106 for updates since the last update…given piece of data, such as an asset, object, or other “first class” data type…””)… and
updating the blockchain history database ([34] “…a database engine or other entity associated with either/both the database 104 and/or the blockchain 106, may be employed to convert or otherwise represent the state of a given piece of data, such as an asset, object, or other “first class” data type, from the associated transaction(s) over time as represented in the blockchain, in a database table. For example, as described elsewhere herein, the database table may be structured such that it reflects only the current state of a given piece of data, asset, object, etc. As another example, the database engine or other interstitial entity may translate some or all transactions associated with a given piece of data, asset, object, etc., and make them individually visible via the database table….”).

De Kadt discloses receiving, converting and storing dynamic information, to provide converted statements comprising the structured query language (where the dynamic information of de Kadt includes state, and the converted dynamic data is broadly interpreted as comprising ‘statements’) , as discussed above. However, de Kadt does not specifically disclose the nature of the data being operated upon- variables used in execution of a smart contract, the statements comprising statements of the smart contract that operate on variables, receiving updates relating to execution of the smart contract, or updating the database in response to execution of the smart contract.  
However, Implementation discloses the dynamic information comprising one or more variables used in execution of a smart contract (page 3, Col. 1, paragraph 1, “…Broker smart contract is in charge of keeping all registered sensors, carrying out and recording transactions concerning IoT sensor data…”; page 4 col. 2 Figures 4&5, structs and functions of broker contract; changeSensorSeller, changeSensorPrice, changeSensorUrl functions which change the sensors seller (transfers the ownership of a sensor), the price per measurement and the URL where the data are available respectively, by specifying then sensor ID and the new value. Each one of them emits an event upon success.”)
converting statements of the smart contract that operate on the one or more variables of the dynamic information and the dynamic information into a structured query language (page 5, col. 1, first two paragraphs, “…The Node.js server that has been deployed in our implementation, constantly listens the blockchain for the events of the smart contracts of the application. Once an event is detected, a record is stored in a Maria DB database, an SQL like relational database…”; where de Kadt discloses the converting as discussed above, and Implementation further discloses functions and variables being stored in SQL-type database, similarly interpreted as ‘converting’ the data into SQL; and Implementation further discloses the data as comprising ‘statements’ operating on variables/dynamic information as noted)
storing the converted statements comprising structured query language (page 5, col. 1, first two paragraphs, “…a record is stored in a Maria DB database, an SQL like relational database…”)
receiving updated dynamic information relating to execution of the smart contract (page 5, col. 1, first two paragraphs, “…The Node.js server that has been deployed in our implementation, constantly listens the blockchain for the events of the smart contracts of the application. Once an event is detected…”); and
in response to execution of the smart contract updating the blockchain history database (page 5, col. 1, first two paragraphs, “…The Node.js server that has been deployed in our 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the blockchain-to-database method and system as disclosed by de Kadt with the modification of application of such methods and systems to dynamic variables and statements/functions operating upon such dynamic data as disclosed by Implementation because deploying such smart contracts and making dynamic variables and statements accessible in relational databases would enable monetization of IoT sensor data and sensing-as-a-service endeavors (See Implementation, page 1, Col. 1, first three paragraphs; “…One way to significantly increase the value of the data and the efficiency of the operations as well, whilst at the same time achieve economies of scale and reduced costs, is to share the available data [1], [2]. In this paper we will present a blockchain based decentralized Sensing-as-a-Service (S2aaS) application…”). 

De Kadt discloses storing the converted statements comprising structured query language and updating the blockchain history database as discussed above, but does not specifically disclose binary logs, such that the storing is in one or more binary logs separate from the blockchain history database, or that a subsequent updating the blockchain history database is performed using the one or more binary logs.  However, FinalNPL3 discloses storing data comprising structured query language in one or more binary logs separate from the…database, and updating the… database using the one or more binary logs (page 2, first paragraph, “…With 
With regard to the further limitations of claim 8, de Kadt discloses non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations ([81]).  
With regard to the further limitations of claim 15, de Kadt discloses one or more computers; and one or more computer-readable memories coupled to the one or more computers and having instructions stored thereon which are executable by the one or more computers to perform operations ([81]).  

With regard to claims 3, 10, 17, de Kadt in view of Implementation, in further view of FinalNPL3 disclose the limitations of claims 1, 8 and 15 as discussed above.  De Kadt further discloses the blockchain history database is a relational database ([23], [[85]). 

With regard to claims 4, 11, 18, de Kadt in view of “Implementation”, in further view of FinalNPL3 disclose the limitations of claims 1, 8 and 15 as discussed above. De Kadt further discloses databases such as MySQL storing data in accordance with structured query languages ([85], “…The server(s) may also include database servers, including without limitation those commercially available from Oracle.RTM., Microsoft.RTM., Sybase.RTM., and IBM.RTM.  as well as open-source servers such as MySQL, Postgres, SQLite, MongoDB, and any other server capable of storing, retrieving, and accessing structured or unstructured data.”)   FinalNPL3 further discloses the one or more binary logs are written in accordance with structured query languages (page 2, first paragraph, “…With binary logging enabled, the server logs all statements that change data to the binary log, which is used for backup and replication…”, where MySQL logs are in accord with structured query languages as disclosed by de Kadt). 

With regard to claims 6, 13, 20, de Kadt, in view of Implementation, in further view of FinalNPL3 disclose the limitations of claims 1, 8 and 15 as discussed above. De Kadt further discloses updating the blockchain history database using the static information ([60]-[61], updating transaction in the database, see also Figure 5, #508; where transaction data is immutable/static). 

With regard to claims 7, 14, de Kadt, in view of “Implementation”, in further view of FinalNPL3, disclose the limitations of claims 1 and 8 as discussed above. De Kadt further discloses in response to a user query to the blockchain history database, presenting the dynamic information to a user device ([35], [43]).  


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boldyrev (US Publication 2014/0082178)
Dhupkar (US Publication 2019/0005469)
Govindarajan (US Publication 2019/0179939)
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685